   Case 1:21-mj-00707-JRC Document 1 Filed 06/17/21 Page 1 of 9 PageID #: 1




CCC:JAM/MEM
F. # 2017R00509

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
 – – – – – – – – – – – – – – – – – –X

 IN THE MATTER OF AN APPLICATION                      AFFIDAVIT IN SUPPORT
 FOR A SEARCH WARRANT FOR THE                         OF AN APPLICATION FOR
 PERSON KNOWN AND DESCRIBED AS                        A SEARCH WARRANT
 RONALD WASHINGTON, INMATE
 NUMBER 68635-053.                                   (Fed. R. Crim. P. 41; T. 18, U.S.C.,
                                                      § 2119)
 – – – – – – – – – – – – – – – – – –X
                                                     21-MJ-707

EASTERN DISTRICT OF NEW YORK, SS:

              JUSTIN QUINN, being duly sworn, deposes and states that he is a Special

Agent assigned to the Bureau of Alcohol, Tobacco, Firearms and Explosives (“ATF”) duly

appointed according to law and acting as such.

              1.     Upon information and belief, there is probable cause to believe that

evidence of violations of Title 21, United States Code, Section 848(e)(1)(A), murder while

engaged in narcotics trafficking, and Title 18, United States Code, Sections 924(j)(1),

firearm-related murder – specifically, that: Karl Jordan, Jr. and Ronald Washington, Inmate

No. 68635-053 (collectively, “the defendants”) together with others, while engaged in an

offense punishable under Section 841(b)(1)(A) of Title 21, United States Code, to wit: a

conspiracy to distribute five kilograms or more of a mixture or substance containing cocaine,

a Schedule II controlled substance, did knowingly and intentionally kill and counsel,

command, induce and cause the intentional killing of an individual, to wit: Jason Mizell, also

known as “Jam Master Jay,” and such killing did result by means of a firearm – will be
   Case 1:21-mj-00707-JRC Document 1 Filed 06/17/21 Page 2 of 9 PageID #: 2




obtained by the taking, and preserving as evidence, of a buccal swab sample or blood sample

from defendant Washington. 1

               2.       On or about November 30, 2020, the Honorable Cheryl L. Pollack,

Magistrate Judge for the Eastern District of New York, authorized search warrants to collect

a buccal swab samples or blood samples from the defendant, docket number 20-MJ-1145.

The affidavit and warrants are attached herein as Exhibit A. Both defendants were housed at

the Metropolitan Detention Center (“MDC”) at the time the warrant was issued. The warrant

was executed with respect to defendant Jordan in the presence of counsel. However, due to

COVID-19 limitations at the MDC, law enforcement was unable to execute the warrant with

respect to defendant Washington within the period delineated by the warrant. Accordingly,

the instant application seeks re-authorization to collect a buccal swab or blood sample from

defendant Washington. Counsel for defendant Washington is aware of the instant

application and has agreed to be present on June 25, 2021, so that Washington can be

produced and provide a buccal swab should the Court grant the instant application.

                   The source for your deponent’s information and the grounds for his

 belief are as follows: 2


               1      Some of the courts that have addressed the issue have found that
obtaining DNA via saliva is subject to the protections of the Fourth Amendment. See United
States v. Nicolosi, 885 F. Supp. 50, 51-56 (E.D.N.Y. 1995) (Glasser, J.); In re Shabazz,
200 F. Supp. 2d 578, 581-85 (D.S.C. 2002). But see United States v. Owens, 2006 WL
3725547, at *6-17 (W.D.N.Y. Dec. 15, 2006) (finding probable cause not necessary for a
saliva sample for DNA from an inmate); In re Vickers, 38 F. Supp. 2d 159, 165-68. (D.N.H.
1998) (permitting saliva sample by grand jury subpoena).

               2      Because the purpose of this affidavit is to set forth only those facts
necessary to establish probable cause to search, I have not set forth all of the facts and
circumstances relevant to this investigation.



                                                2
   Case 1:21-mj-00707-JRC Document 1 Filed 06/17/21 Page 3 of 9 PageID #: 3




               3.     I am a special agent assigned to work with the ATF, and have been for

more than thirteen years. During my tenure with the ATF, I have investigated various

federal criminal violations including narcotics trafficking, use of firearms in connection with

narcotics trafficking and crimes of violence. During the course of those investigations, I

have conducted physical surveillance, monitored undercover operations, debriefed

cooperating witnesses and confidential informants, conducted controlled narcotics purchases

and interviewed civilian witnesses. The information set forth below is based upon my

experience and training as a special agent, my review of documents and other evidentiary

items, debriefing of cooperating witnesses, and my discussions with other law enforcement

agents. Unless specifically indicated, all conversations and statements described in this

affidavit are related in substance and in part only.

               4.     The U.S. Attorney’s Office (“USAO”), along with detectives from the

New York City Police Department (“NYPD”) and special agents with the ATF have been

conducting an investigation of the defendants Karl Jordan, Jr. and Ronald Washington relating

to narcotics trafficking and the October 30, 2002 murder of Jason Mizell, also known as “Jam

Master Jay,” which occurred in Queens County (the “investigation”).             At present, the

investigation is ongoing and is currently seeking evidence regarding other possible co-

conspirators, persons of interest and related crimes, including narcotics trafficking and witness

intimidation by Jordan, Washington and others.

               5.     The investigation has revealed that, in addition to his music career, in or

about and between 1996 and 2002, Mizell was involved in transporting kilogram-quantities of

cocaine for retail sale in the Eastern District of New York and elsewhere. In or about July

2002, Mizell acquired approximately ten kilograms of cocaine on consignment from a supplier

                                                3
   Case 1:21-mj-00707-JRC Document 1 Filed 06/17/21 Page 4 of 9 PageID #: 4




in the Midwest. The cocaine was to be distributed in Maryland by Washington, Jordan and

other co-conspirators. A dispute between Washington and one of the co-conspirators resulted

in Mizell telling Washington that he would be cut out of the Maryland transaction. Following

Washington’s dispute with Mizell, Washington and Jordan conspired to murder Mizell.

              6.      On Wednesday, October 30, 2002, Mizell and several others were

present at his recording studio, 24/7 Studio, located on Merrick Boulevard in Queens, New

York. At approximately 7:30 p.m., Washington and Jordan, armed with firearms, entered the

studio. Each brandished a firearm. Washington pointed his firearm at one of the individuals

located inside the studio (“Eyewitness 1”) and demanded that the person lay on the floor.

Jordan approached Mizell, pointed his firearm at him, and fired two shots at close range. One

of those shots struck Mizell in the head, killing him. The second shot struck another individual

in the leg (“Eyewitness 2”).

              7.      Both Eyewitness 1 and Eyewitness 2 were interviewed by law

enforcement shortly after the murder. In that initial interview, Eyewitness 2 provided a

description of the shooter that included, inter alia, a dark-colored “ski cap.” Eyewitness 2

claimed to be unable to identify either of the perpetrators. Similarly, in the initial interview

of Eyewitness 1, Eyewitness 1 provided a description of the shooter that included, inter alia, a

“black ski mask.” Eyewitness 1 claimed that to be unable to identify either of the perpetrators.

              8.      In subsequent interviews and communications with law enforcement,

both Eyewitness 1 and Eyewitness 2 have recanted their initial statements. Specifically,

Eyewitness 1 has identified Ronald Washington as the individual who pointed a gun at

Eyewitness 1 and demanded that Eyewitness 1 lay on the floor. Eyewitness 1 maintains an

inability to identify the shooter, while conceding that the shooter was not wearing a “black ski

                                               4
   Case 1:21-mj-00707-JRC Document 1 Filed 06/17/21 Page 5 of 9 PageID #: 5




mask” and not recalling whether the shooter was wearing a hat. 3 Eyewitness 2 has since

identified Karl Jordan, Jr. as the shooter and Ronald Washington as the second armed

perpetrator, stating that Eyewitness 2 feared coming forward with the truth earlier because Karl

Jordan, Jr. and others had threatened Eyewitness 2 and a member of Eyewitness 2’s family.

              9.      Washington has made various admissions – both to law enforcement and

third parties – that corroborate his involvement in both the murder and the underlying narcotics

conspiracy. Specifically, Washington has repeatedly stated that he was inside of the studio at

various points on October 30, 2002.

              10.     On August 14, 2020, a grand jury sitting in the Eastern District of New

York returned an indictment (the “Indictment”), 20-CR-305 (LDH), charging Karl Jordan, Jr.

and Ronald Washington with one count of murder while engaged in narcotics trafficking, in

violation of Title 21, United States Code, Section 848(e)(1)(A), and one count of firearm-

related murder, in violation of Title 18, United States Code, Sections 924(j)(1), for the October

30, 2002 murder of Mizell. Jordan is also charged with one count of conspiracy to distribute

cocaine and seven counts of cocaine distribution, in violation of Title 21, United States Code,

Sections 846 and 841(a)(1), respectively.

              11.     A blue knit hat was recovered by law enforcement from inside the studio

near Mizell’s body and was submitted for forensic testing. As referenced in the certified file

from the Office of the Chief Medical Examiner (“OCME File”), 4 a mixture of DNA from


       3
               Notably, Eyewitness 1 noticed that the shooter had a neck tattoo. Karl Jordan,
Jr. has a neck tattoo on the right side of his neck. Additionally, Eyewitness 1 has told third
parties that Karl Jordan, Jr. was the shooter.
        4
               The OCME reports have been disclosed to both defendants as part of the
government’s Rule 16 discovery production and marked “sensitive” under the terms of a
protective order.

                                               5
   Case 1:21-mj-00707-JRC Document 1 Filed 06/17/21 Page 6 of 9 PageID #: 6




multiple individual contributors was detected. A search of the New York State DNA Index

System Subject Index resulted in an association between the mixture from the blue hat and an

individual named Morgan “Jay” Bryant, also known as Jason Robinson. 5 The government

attempted to interview Mr. Bryant and was informed by his counsel, David E. Levine, Esq.,

that he would refuse to answer questions and would invoke his Fifth Amendment privilege

against self-incrimination if called to testify before the grand jury. On or about February 6,

2020, Mr. Bryant was subpoenaed to testify before the grand jury and, while acknowledging

that he had never been inside of the studio and had never met Mizell, invoked his Fifth

Amendment right against self-incrimination with respect to any questions about the murder or

the presence of the blue knit hat at the murder scene. 6

               12.    I am informed that the mixture on the blue knit hit is suitable for

comparison with other samples of DNA. The government has been further advised that the

OCME requires a DNA sample obtained directly from each defendant (e.g., a buccal swab)

in order to obtain the DNA necessary to perform a complete analysis of whether either

defendant was a contributor to the mixture found in the blue knit hat.

               13.     Based on the above information, there is probable cause to believe

that defendant Washington may be a contributor to the DNA mixture recovered from the

blue knit hat present at the crime scene. Therefore, there is probable cause to believe that




       5
               Documents regarding the DNA have been disclosed to both defendants as part
of the government’s Rule 16 discovery production and marked “sensitive” under the terms of
a protective order.
       6
              A transcript of Mr. Bryant’s has been provided to both defendants and marked
“sensitive” under the terms of a protective order.

                                                6
   Case 1:21-mj-00707-JRC Document 1 Filed 06/17/21 Page 7 of 9 PageID #: 7




a buccal swab or sample of Washington’s blood would constitute evidence of the

defendant having committed the offenses charged in the Indictment.

              14.     As stated previously, a warrant seeking this authorization was

previously granted, docket number 20-MJ-1145, but could not be timely executed as to

defendant Washington due to COVID-19 restrictions in place at the MDC. Accordingly,

the instant application only seeks re-authorization to collect a buccal swab or blood

sample from defendant Washington. Counsel for defendant Washington is aware of the

instant application and has agreed to be present on June 25, 2021, so that Washington can

be produced and provide a buccal swab.

              15.     WHEREFORE, your deponent requests that a search warrant be

issued authorizing ATF Special Agents, United States Marshals and other appropriate law

enforcement and support personnel to seize and obtain from the defendants, Karl Jordan,

Jr. and Ronald Washington, a buccal swab sample or sample of blood from each . 7 An

appropriately trained law enforcement officer, or an appropriately trained designee, will

perform the cheek swabbing. The DNA samples sought herein will be collected by buccal

swabbing. This method involves taking a sterile swab (similar to a Q-Tip) and gently

scrubbing the inside right cheek, then the inside left cheek, for approximately five to ten

seconds. Two samples are requested for each defendant in the event that one of the

samples becomes contaminated or otherwise cannot be tested. The samples seized will

be subsequently submitted to the OCME for examination and will be subject to



       7
             The defendants are currently incarcerated in the Metropolitan Detention
Center. The government intends to produce the defendants to the Courthouse, located in
Brooklyn, New York, in order to execute the searches.

                                               7
   Case 1:21-mj-00707-JRC Document 1 Filed 06/17/21 Page 8 of 9 PageID #: 8




examination, testing and analysis. A blood sample will only be sought from a defendant

in the event that the defendant refuses to submit to a buccal cheek swab. In the event that

a blood sample is taken, a licensed doctor, nurse or other qualified medical practitioner

will take the sample.




                                               8
   Case 1:21-mj-00707-JRC Document 1 Filed 06/17/21 Page 9 of 9 PageID #: 9




                     $:0`%E<R0.`#R)R0Q`8KR:0K`K0JX0QRQ`R:)R`R:0`HXKT`HK.0K`R:)R`R:<Q

)II@<,)R<HE`)E.`)E]`K0QX@R<E9`HK.0K`+0`Q0)@0.`XER<@`8KT:0K`HK.0K`H1`V0`HXKT` ':<@0`R:0`

.04E.*ESQ`)K0`+HR:`<E,)K,0K)R0.`*E.`)[*K0`H2`R:0`E.<,W0ER`)Q`0\I@)<E0.`)+HY0`R:0`

,K<D<E)@`<EY0QR=9)R<HE`<ERH`R:0`,:)K90.`H50EQ0`)E.`K0@)R0.`H50EQ0`<Q`HE9H<E9`)E.`R;0Q0`

/H,XD0ETQ`.<Q,XQQ`)QI0,RQ`H2`R:)R`<EZ0QR<9)R<HF`R;)R`*L0`E0<R:0K`IX+@<,`EHK`?GH[G`RH`)@@`H3`

R:0`R*K90RQ`H2`V0`<EY0QR<9)R<HE` ':<@0`R:0`.04E.*ERQ`[<@@`+0`)[)L0`H2`R:0`<EY0QR<9)R<HE`

XIHE`0\0,XR<HE`H2`T:0`[*P*ER`HR:0LQ`?EH[E`*E.`XF?EH[E`[<R:`[:HD`R:0]`*K0`

IHR0ER<)@@]`<E`,HER),R`[=R:`D)]`EHR`+0`)[)K0`H2`R:0`E)RXL0`)E.`Q,HI0`H2`R:0`9HY0O0ERQ`

<EY0QR<9)T<HE`HK`U:)R`<R`<Q`0Y0E`HE9H<E9`6BCH[<E9`R:0`.04E.)ERQ`*KK0QR`   ,,HK.<E9A]`

R:0K0`<Q`9HH.`,)XQ0`RH`Q0)@`R:0Q0`.H,XD0ERQ`+0-)XQ0`R:0<K`IK0D)RXL0`.<Q,@HQXK0`D)]`

Q0K<HXQ@]`>0HI)K.<^0`R:)R`<EY0QR<9)R<HE`




                                            
                                            #I0,<)@` 90ER`
                                            XM0)X`H2` @,H:H@`$H+),,H`<K0)KDQ`)E.`
                                            \I@HQ<Y0Q`

 #[HN`RH`+07K0`D0`R:<Q`
_.)]`H2`XE0`  `




       
$` ` #` ``
%$`#$ $#` #$" $`&`
 #$!`#$ $``'`( `




                                               
